Citation Nr: 0721092	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-27 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to higher ratings for diabetic retinopathy and 
diabetic peripheral neuropathy of the upper extremities. 



REPRESENTATION

Veteran represented by:	Texas Veterans Commission






INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1965 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.


FINDING OF FACT

In May 2007, prior to the promulgation of a decision by the 
Board, the veteran in writing withdrew his appeal of the 
claims for increase for diabetic retinopathy and diabetic 
peripheral neuropathy of the upper extremities.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the veteran of 
the claims for increase for diabetic retinopathy and diabetic 
peripheral neuropathy of the upper extremities have been met.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 
20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing by the 
veteran at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.

In a rating decision in June 2005, the RO adjudicated the 
claims for increase for diabetic retinopathy and diabetic 
peripheral neuropathy of the upper extremities. The veteran 
then perfected an appeal of the rating decision by the RO. 

In a document, dated in February 2007, in writing the veteran 
withdrew his appeal on the claims for increase for diabetic 
retinopathy and diabetic peripheral neuropathy of the upper 
extremities as he was granted a 100 percent schedular rating 
for complications of service-connected diabetes mellitus. 

In light of the above, under 38 U.S.C.A. § 7105 and 
38 C.F.R. § 20.204, the Board finds that the veteran has 
withdrawn the appeal of the claims for increase, and the 
Board does not have appellate jurisdiction to review the 
claims.  


ORDER

The appeal of the claims for increase for diabetic 
retinopathy and diabetic peripheral neuropathy of the upper 
extremities is dismissed.



__________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


